Citation Nr: 1549023	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to September 18, 2015.
 
2. Entitlement to a rating higher than 70 percent for PTSD, from September 18, 2015.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) in December 2010, and a statement of the case (SOC) was subsequently issued in May 2011.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in June 2011.
 
The Veteran had requested a Travel Board hearing, but since he failed to appear for the July 2014 hearing without good cause, the hearing request is considered withdrawn.

In October 2014, the Board remanded this claim to afford the Veteran an updated psychiatric evaluation.  The Veteran attended the VA examination in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998.  That development having been completed, the claim is now ready for appellate review.

In a September 2015 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective September 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes that the Veteran has asserted that his PTSD "extremely impaired...[his] work efficiency."  See December 2010 NOD.  Moreover, the September 2015 VA examiner opined that the Veteran's PTSD causes clinically significant distress in occupational functioning, and also noted his report of unemployment since 2010.  See September 2015 VA examination.  As such, the Board finds that the record raises a claim for TDIU. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The claim of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. Prior to September 18, 2015, the Veteran's PTSD was not manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2. From September 18, 2015, the Veteran's PTSD was not manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. Prior to September 18, 2015, the criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.130, Diagnostic Code 9411 (2015). 
 
2. From September 18, 2015, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private medical records, VA outpatient medical records, and VA examinations pertinent to the issue on appeal.  VBMS and Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The Veteran was afforded VA examinations in August 2010 and September 2015.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim.  Since the last examination was conducted in September 2015, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  In regards to this most recent examination, the September 2015 VA examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  While the examiner did not provide a Global Assessment of Functioning (GAF) score, the examination report otherwise contains sufficient information to evaluate the severity of the Veteran's PTSD.  Indeed, the GAF score is not determinative of the disability rating to be assigned but rather constitutes probative evidence among other evidence of the severity of the disability.  Neither the Veteran nor his representative has alleged that any of the examination reports are inadequate for rating purposes.  Moreover, the Board finds that these examination reports are adequate in order to evaluate the Veteran's service-connected disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Increased Rating Claims

The Veteran seeks an increased rating for his PTSD.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). Id.  

 A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

A. Entitlement to an Initial Rating Higher than 30 Percent for PTSD, Prior to September 18, 2015.

Service connection for PTSD was established by a September 2010 rating decision, at which time a 30 percent rating was assigned, effective from November 2009.  In a September 2015 rating decision, the Veteran's rating was increased to 70 percent, effective from September 2015.  The Veteran is requesting an increased rating for the entire appeal period.

Facts 

In January 2010, the Veteran was first seen at a VA Medical Center to address his anger issues, and a PTSD screening rendered positive results.  See January 2010 VAMC Social Work note.  The Veteran was then seen in February 2010 for a behavioral health initial assessment and was diagnosed with "depression, R/O PTSD".  See February 2010 VAMC Psychology Initial Evaluation note.  The examiner noted that the Veteran "denied any current plan to hurt himself, although some suicidal ideation," but also noted that the Veteran did not appear to be suicidal and made no remarks about harming himself or others during the exam.  Id.  Mental status exam rendered a positive PTSD screening and revealed his mood was anxious with a congruent affect, appearing "frustrated and irritable at time."  Id.  He was adequately dressed and groomed, and he was oriented, provided appropriate eye contact, had normal speech and was polite and cooperative.  Id.  The Veteran denied suicidal thoughts/ideations and hallucinations.  Id.  The Veteran was assigned a GAF score of 65.  

A subsequent March 2010 individual psychotherapy examination resulted in an anxious mood and congruent affect, with appearances of frustration and irritability at times, and he was adequately dressed and groomed, and oriented, provided appropriate eye contact, had normal speech and was polite and cooperative.  See March 2010 VAMC Behavioral Health Clinic note.  The Veteran denied suicidal ideations/hallucinations and was assigned a GAF score of 65.  A group therapy session in March 2010 also revealed that the Veteran was adequately dressed and groomed, oriented, had appropriate eye contact, normal speech and memory, and was polite and cooperative.  See March 2010 VAMC Psychology Group Counseling note.  

The Veteran was afforded a VA examination in August 2010.  See August 2010 VA examination.  The Veteran reported that he was separated from his wife of 32 years, and reported symptoms including nightmares, problems sleeping, depression, anger problems, mood swings, and periodic suicidal ideation.  Id.  Examination revealed the Veteran's appearance and hygiene were appropriate and behavior was appropriate, with good eye contact during the examination.  Id.  The examiner noted the Veteran was exhibiting an anxious mood.  Id.  The examiner stated the Veteran had an impaired impulse control.  Id.  No panic attacks were noted, and the Veteran's communication was within normal limits.  Id.  There was no history of delusions or hallucinations.  Id.  Thought processes were appropriate and he was able to read and understand directions.  Id.  Memory was within normal limits and suicidal and homicidal ideation were absent currently, but that there was a history of suicidal thoughts without planning.  Id.  The Veteran was assigned a global assessment of functioning (GAF) score of 59, indicating moderate symptoms.

VA treatment records indicate the Veteran attended individual and support group therapy on a very consistent, bi-weekly basis beginning in 2010.  See September 2015 VA examination.  Throughout his years of individual and group therapy, the Veteran has demonstrated a very consistent pattern of observable symptoms.  In December 2010, the Veteran appeared casually dressed, with normal speech, good eye contact, cooperative behavior, intact memory, good insight and judgment, and no expressions of delusional behavior or harmful thoughts.  See December 2010 VAMC Psychology Group Counseling Note.  A later individual appointment in January 2011 noted nearly identical symptoms, including that the Veteran had good hygiene and was alert and oriented with a dysphoric mood, congruent affect, and logical cognitive thoughts without suicidal ideation.  See January 2011 VAMC Social Work Note.  The examiner provided a GAF score of 55, noting the Veteran recently separated from his wife.  Id.  At an individual session a month later, the examiner observed identical mental health symptoms, and that the Veteran has a "limited support system," but was getting a handle on PTSD coping techniques.  See February 2011 VAMC Social Work Note.  The examiner assigned the Veteran a GAF score of 60 and noted Axis IV problems of "marital and financial issues, medical issues."  Id.   Individual therapy sessions in March, April, May, June and July 2011 provided respective GAF scores of 60, 55, 60, 60, and 60 after observing identical symptoms of good orientation, alertness, hygiene and a dysphoric mood, congruent affect, and logical cognitive thoughts without suicidal ideation.  See March - July 2011 VAMC Social Work Notes.  

As with 2010 through 2011, the Veteran's individual and group therapy sessions between 2012 and 2014 also indicate an extremely consistent pattern of PTSD symptoms, noted observations, and an average GAF score of 60.  April and December 2012 examinations assigned the Veteran a GAF score of 60 with noted Axis IV problems of "financial and marital stressors, "and observed consistent symptoms of good orientation, alertness, hygiene and a dysphoric mood, congruent affect, and logical cognitive thoughts without suicidal ideation.  See April 2012 VAMC Social Work Note; December 2012 VAMC Social Work Note.  At an August 2013 individual session the Veteran was assigned a GAF score of 65.  See August 2013 VAMC Social Work Note.  Group treatment sessions in October 2013 and January 2014 noted identical observations about the Veteran, including causal dress, normal speech, eye contact, behavior, and good concentration without any suicidal or harmful thoughts or hallucinations.  See October 2013 VAMC Social Work Group Counseling Note; January 2014 Social Work Group Counseling Note.  A September 2014 group session also made identical observations, and noted that the Veteran was specifically asked about the presence of suicidal/homicidal ideation to which the Veteran responded negatively.  See September 2014 VAMC Social Work Group Counseling Note.

VA mental health treatment records are similarly identical for the Veteran's sessions in 2014 and for the majority of 2015.  A February 2015 mental health evaluation revealed a stable mood, normal speech, coherent thought, no evidence of delusional or suicidal thinking, and fair judgment.  See February 2015 VAMC Mental Health Note.  In reviewing the Veteran's mental health history the examiner noted that the Veteran's symptoms have "been stabilized with medication management" and individual and group psychotherapy.  Id.  A June 2015 individual observed that the Veteran appeared with good dress and hygiene, and was in a dysphoric mood with congruent affect, and logical, coherent thought process absent suicidal ideation.  See June 2015 VAMC Social Work Note.  The examiner noted that the Veteran had "a good support system in family and friends...tends to go fishing when able to, has good coping skills," but also noted that the Veteran was going through a divorce and "would be moving tomorrow...hoping move will make him 'happy'".  Id.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as 30 percent disabling, prior to September 18, 2015. 

The evidence shows that while the Veteran was separated from his spouse, that socially he still maintained a good relationship with his children and grandchildren, and "a good support system in family and friends." Additionally, the Veteran did not experience any panic attacks, and while he did suffer from depression, there is no evidence that he suffered from symptoms such as flattened affected, difficulty understanding complex commands, or impairment of memory.  Although the Veteran experienced periods of irritability and anger, anxiety, and nightmares, there was no evidence of circumstantial, circumlocutory speech or impaired abstract thinking and it was noted that his nightmares did not result in chronic insomnia or routine sleeping problems during the period prior to September 2015.  Moreover, the Board notes that the Veteran's GAF scores consistently reflected these moderate symptoms, with a lack of deviation below 55 and scores of 65.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a higher 50 percent rating.  Accordingly, the 30 percent initial rating appropriately addresses the Veteran's psychiatric symptoms, prior to September 18, 2015.

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, prior to September 18, 2015. 

 The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

B. Entitlement to a Rating Higher than 70 Percent for PTSD, From September 18, 2015.

In a September 2015 rating decision, the Veteran's disability rating for his PTSD was increased to 70 percent, effective from September 18, 2015, the date of his latest VA examination.  See September 2015 rating decision.  As noted in the introduction, as this assignment is not the maximum increase available, the Board will assume that the Veteran is seeking a higher amount.




Facts 

Late August and September 2015 individual and group therapy notes demonstrate a marked increase in reported negative behavior, including increased alcohol intake, anger, sleeplessness, and isolation.  See September 2015 VAMC Psychiatry Note ("I am really having difficulties with my anger and I'm drinking alcohol more than usual); see also September 2015 VAMC Nursing Initial Evaluation Note ("Vet is very depressed...not sleep and due to his drinking psychiatrist will not order any medications for him to sleep.")  At a psychiatric evaluation in September 2015, the Veteran reported that he was "going downhill" over the past year, experiencing more anger, depression, and sleeplessness, while drinking more to cope with his problems.  See September 2015 VAMC Psychiatry Note.  A mental health examination revealed cooperative behavior with good eye contact, good speech, and a dysphoric mood and sad affect.  Id. 

In September 2015, the Veteran was afforded a VA examination.  See September 2015 VA examination.  The Veteran was diagnosed with PTSD and found to have "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Id.  The Veteran reported that he was married for 40 years, but divorced four months prior, and that his emotional problems including irritability and anger outbursts caused problems in their marriage.  Id.  The Veteran reported that he had "no friends" where he was currently living, and that the PTSD concentration problems interrupted his music writing hobby and led him to feeling anxious, easily irritated, and avoiding crowds.  Id.  The examiner noted that the Veteran reported an overall increase with his PTSD symptoms since his 2010 VA examination, including irritability, problems concentrating, nightmares, sleeping problems, and drinking "two to three" drinks per night.  Id.  Upon mental health examination, the examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, motivation and mood disturbances, and difficulty in establishing and maintaining effective work and social relationships.  Id.  The examiner observed that the Veteran had good hygiene, was alert and orientated, with a calm mood and congruent to calm affect, and that he denied any harmful thoughts.  Id.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, suicidal thoughts, irritability, difficulty sleeping and impairment in occupational and social relationships, and that there has been a marked increase in these problems since approximately September 2015 as noted in the treatment records and by the September 2015 VA examiner.

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations and multiple psychiatric consultations at the VA center, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  

The Board acknowledges that the Veteran reported that he has not worked since 2010.  However, while VA examiners have determined that the Veteran's PTSD impacts his occupational functioning, the evidence consistently shows that the Veteran's disability has not been manifested by gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was also consistently logical and coherent.  Additionally, while the Veteran has had suicidal ideation, he did not have any intent or plans.  The Veteran was consistently appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.13, Diagnostic Code 9411.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

 Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 30 percent and 70 percent ratings contemplate his functional impairment as well as his subjective complaints.  His disability is moderate to severe throughout the entire periods on appeal, but there is no evidence of total social and occupational impairment. Therefore, the Veteran's subjective complaints were included in the 30 and 70 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD, prior to September 18, 2015, is denied.

 Entitlement to a rating higher than 70 percent for PTSD, from September 18, 2015, is denied.





REMAND

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-5. While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to his PTSD.  See September 2015 VA examination, see also December 2010 NOD.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:


1. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2. Obtain and associate with the claims file all updated treatment records.

3. If the Veteran decides to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.
 
4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

 If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


